                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

ANDRE JUSTE,

              Plaintiff,

v.                                                      CIVIL ACTION NO.: 3:19-CV-111
                                                        (GROH)

UNIT 23, Officer, Individual,
UNIT 29, Officer, Individual,
and UNIT 33, Officer, Individual,

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Currently pending before the Court is a Report and Recommendation (“R&R”)

issued by United States Magistrate Judge Robert W. Trumble. ECF No. 5. Pursuant to

this Court’s Local Rule, this action was referred to Magistrate Judge Trumble for a

preliminary review to determine whether the Plaintiff’s Complaint set forth any viable

claims. ECF No. 4. On July 11, 2019, Magistrate Judge Trumble issued his R&R,

recommending that the Court dismiss the Plaintiff’s Complaint without prejudice and deny

as moot his Sealed Motion for Leave to Proceed In Forma Pauperis. ECF No. 5.

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, this Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge to which no objection is made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28.U.S.C..' 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United
States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, “[w]hen a party does

make objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

        Objections to Magistrate Judge Trumble=s R&R were due within fourteen days after

being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The

R&R was sent to the Plaintiff by certified mail, return receipt requested, on July 11, 2019.

ECF No. 5. The Plaintiff accepted service on July 15, 2019. ECF No. 8. The Plaintiff

filed his objections on July 26, 2019. ECF No. 9. Accordingly, the Court will review the

portions of the R&R to which the Plaintiff objects de novo.

        In his R&R, Magistrate Judge Trumble recommends dismissing the Plaintiff’s §

1983 claims for relief because the “claims are based on indisputably meritless legal

theories because they do not implicate any constitutional or federal rights.” ECF No. 5

at 7.   Magistrate Judge Trumble further recommends the Court decline to exercise

supplemental jurisdiction over the Plaintiff’s state law claim for intentional infliction of

emotional distress and dismiss it without prejudice. Id. at 8.

        In his objections, the Plaintiff continues to cite to violations of criminal codes. As

Magistrate Trumble stated in his R&R, “any request for relief that asks the Court to bring

criminal charges against Defendants is improper as a general matter. Federal courts do

not bring criminal charges.” ECF No. 5 at 2. Furthermore, to the extent the Plaintiff

continues to refer to obstruction of justice and perjury, as correctly stated by Magistrate


                                              2
Judge Trumble, this does not provide a basis for subject-matter jurisdiction.              The

Plaintiff’s objections fail to address Magistrate Judge Trumble’s recommendation that the

claims be dismissed because they “are based on indisputably meritless legal theories

because they do not implicate any constitutional or federal rights.” ECF No. 5 at 7. The

Plaintiff only generally states that he did not fail to state a claim.

       Upon careful review of Magistrate Judge Trumble’s R&R, the Court finds that the

Plaintiff’s § 1983 claims should be dismissed without prejudice because they do not

implicate any constitutional or federal rights. Having found that all of the Plaintiff’s § 1983

claims must be dismissed, the Court must now determine whether his state law claim

survives. The Court cannot exercise diversity jurisdiction over the Plaintiff’s state law

claim because both the Plaintiff and the Defendants are citizens of West Virginia, and

thus, there is no diversity of citizenship. Nevertheless, the Plaintiff’s state law claim

arises out of the same transaction and occurrence as his federal claims. Therefore, the

Court may exercise its supplemental jurisdiction over this claim pursuant to 28 U.S.C. §

1367(a). However, the Court may “decline to exercise supplemental jurisdiction over a

claim” if “the district court has dismissed all claims over which it has original jurisdiction.”

28 U.S.C. § 1367(c)(3). In this case, the Court has found that all federal claims must be

dismissed. Accordingly, the Court declines to exercise supplemental jurisdiction over

the Plaintiff’s state law claim.

       Therefore, upon careful review, the Court ORDERS that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 5] is ADOPTED for the reasons more

fully stated therein. The Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT


                                               3
PREJUDICE. The Plaintiff’s Motions for Leave to Proceed In Forma Pauperis [ECF Nos.

2, 7] are hereby DENIED AS MOOT.

       The Clerk is DIRECTED to STRIKE this case from the Court’s active docket. The

Clerk is further DIRECTED to mail a copy of this Order to the pro se Plaintiff by certified

mail, return receipt requested, at his last known address as reflected on the docket sheet.

       DATED: December 11, 2019




                                            4
